United States Court of Appeals,

                             Eleventh Circuit.

                               No. 94-2516.

  Lora LOHR, Michael Lohr, Her Husband, Plaintiffs-Appellants,

                                      v.

   MEDTRONIC, INC., a Foreign Corporation, Defendant-Appellee.

                               July 3, 1995.

Appeal from the United States District Court for the Middle
District of Florida. (No. 93-482-CIV-J-20), Harvey E. Schlesinger,
Judge.

Before BLACK and BARKETT, Circuit Judges, and RONEY, Senior Circuit
Judge.

     BLACK, Circuit Judge:

     In   this   case   we   must   decide   whether     the   Medical   Device

Amendments of 1976 (MDA or Act), 21 U.S.C.A. §§ 360c-360l (West

Supp.1994)   preempt     Appellants'       state   law    negligent      design,

negligent manufacture, failure to warn, and strict liability claims

against the manufacturer of an allegedly defective pacemaker.                The

district court found that they did and dismissed the entire action.

We hold that Appellants' negligent manufacture and failure to warn

claims are preempted and affirm their dismissal. We also hold that

Appellants' negligent design and strict liability claims are not

preempted and therefore reverse their dismissal.

                               I. BACKGROUND

     Because an understanding of the MDA's regulatory scheme is

necessary to resolve the question of preemption, we begin with a

brief outline of the Act.

A. The Regulatory Scheme

     The market for medical devices was largely unregulated at the
national level until the MDA's passage in 1976.        With the MDA,

Congress gave the federal Food and Drug Administration (FDA)

comprehensive jurisdiction over all "devices intended for human

use."    21 U.S.C.A. § 360c(a)(1).    The text of the MDA reveals two

competing congressional purposes relevant to this case:1     (1) the

MDA protects the public from unnecessary illness or injury by

subjecting medical devices to a regulatory scheme designed to

ensure that the devices are safe and effective, see, e.g., 21

U.S.C.A. §§ 360c(a)(1)(A)(i); 360c(a)(1)(B); 360e(d)(2); and (2)

the MDA protects the public by encouraging the development and

marketing of medical devices by crafting a nationally uniform

regulatory scheme that prevents overregulation and thus ensures

that development can be economically feasible, see, e.g., 21

U.S.C.A. §§ 360j(g)(1);    360k(a).

     These twin purposes are confirmed by the legislative history

of the Act.    For example, the House Report on the Act states:

          Those involved in the development, promotion, and
     application of medical devices generally agree that the public
     deserves    more   protection   against    unsafe,   unproven,
     ineffective, and experimental medical devices.       But this
     belief is counterbalanced by an equally strong conviction that
     excessive or ill-conceived Federal device regulation would
     stifle progress in this field.

H.R.Rep. No. 853, 94th Cong., 2d Sess. 10 (1976).         Legislative

history from the Senate reflects the same balancing of interests.

See S.Rep. No. 33, 94th Cong., 1st Sess. 5, 12 (1975) U.S.Code

     1
      Nothing we say here should be interpreted as identifying
the exclusive motives of Congress in passing the Act. Courts
must be mindful of the fact that legislative acts reflect many
competing interests and should not allow vague notions about a
statute's overall purpose to overcome its plain text. Mertens v.
Hewitt Associates, --- U.S. ----, ----, 113 S. Ct. 2063, 2071, 124
L. Ed. 2d 161 (1993).
Cong. & Admin.News 1976 at pp. 1070, 1074, 1081.              The need to

balance public safety with continued development was reiterated

when Congress amended the MDA in 1990.

       Simply put, the [MDA] sought to avoid overregulation, thus
       eliminating unnecessary resource costs to industry and the
       government, foster incentives to encourage innovation in a
       relatively youthful industry and, most importantly, provide
       the public reasonable assurances of safe and effective
       devices.

S.Rep. No. 513, 101st Cong., 2d Sess. 13 (1990).              The MDA thus

reflects the intent of Congress to scrutinize the medical device

industry to a greater extent without stifling innovation and

development.

       All medical devices regulated by the MDA fall into three

statutory categories.     Class I devices are those which pose little

threat to the safety of the consuming public.            These devices,

including everything from tongue depressors to acoustic chambers,

are subject only to the Act's generally applicable regulations.

See 21 U.S.C.A. § 360c(a)(1)(A).     Class II devices are those which

pose enough of a safety hazard to require regulation beyond the

general controls applicable to Class I devices.       Class II devices,

like   tampons   and   oxygen   masks,   are   consequently    subject   to

device-specific special controls. See 21 U.S.C.A. § 360c(a)(1)(B).

       Class III devices are those that the FDA determines are too

unproven to be rendered safe by general controls or present a

potential for unreasonable risk of illness or injury.           Almost all

life-sustaining medical devices, like pacemakers, are classified as

Class III devices.     In addition to the Act's general regulations

and, in some instances, device-specific controls, Class III devices

must generally undergo premarket approval (PMA) before the FDA will
allow them into the marketplace.       See 21 U.S.C.A. § 360c(a)(1)(C).

The premarket approval process is a vigorous one, requiring the

applicant to present the FDA with "all information" known or

reasonably     knowable   about    the       device,     including     detailed

information about the design, manufacture, uses, and labeling of

the device.    21 U.S.C.A. § 360e(c)(1).

     While the MDA contemplates that most Class III devices will

reach the market through the PMA process, there are important

exceptions.     First, the MDA grandfathered into the market all

devices introduced before May 28, 1976—the effective date of the

Act. 21 U.S.C.A. § 360e(b)(1)(A); 21 C.F.R. § 814.1(c)(1) (1994).

Second, the MDA contains an investigational device exemption (IDE)

for new devices under clinical investigation to determine their

safety or effectiveness.      21 C.F.R. § 812.3(g). See 21 U.S.C.A. §

360j(g). In order to foster the development of useful devices, IDE

procedures allow manufacturers to begin limited marketing of new

devices without undergoing the rigorous PMA process.                21 U.S.C.A.

§ 360j(g)(1).

     Finally, a Class III device may reach the market without

undergoing the PMA procedures if the device is found to be the

"substantial equivalent" of an already-marketed device, including

a   device    grandfathered    into    the     market.        21    U.S.C.A.    §

360e(b)(1)(B).      For   a   device   to    qualify     as   the   substantial

equivalent of one which is already being marketed, the FDA must

determine that the new device has the same intended use as the

predicate device and either the same technological characteristics

or the same safety and effectiveness as the predicate device.                  21
U.S.C.A. § 360c(i)(1)(A).        Every device entering the market as a

substantial equivalent is subject to a premarket notification

process (510(k) process) which allows the FDA to classify the

device and make its substantial equivalence finding.          21 U.S.C.A.

§§ 360(k);    360c(f)(1).

B. Facts2

     This case arises from the failure of a pacemaker manufactured

by Appellee Medtronic, Inc.       The pacemaker in question, the Model

8403 Activitrax (Activitrax), is a Class III device under the MDA.

21 C.F.R. § 870.3610.   The Activitrax has never been subject to the

PMA process.    See 21 C.F.R. § 870.3610(c).

     Appellant Lora Lohr was implanted with an Activitrax pacemaker

in 1987.    The pacemaker failed in 1990, forcing Ms. Lohr to endure

emergency surgery to replace the Activitrax.           According to Ms.

Lohr's treating physician, the failure was caused by a defect in

the pacemaker "lead"—the wire carrying electrical impulses from the

pacemaker to the patient's heart tissues.

     The Activitrax lead component, the Model 4011, is manufactured

by Appellee as part of its pacemaker system.           The FDA permitted

marketing of the Model 4011 in 1982 after finding that it was the

substantial    equivalent   of    a   device   introduced   prior   to   the

effective date of the MDA.       In other words, the Model 4011 entered

the market through the 510(k) process as the substantial equivalent

of a device grandfathered into the Act.

C. Procedural History


     2
      For purposes of this appeal, we accept the facts in
Appellants' complaint as true.
       Appellants Lora and Michael Lohr originally brought this

action in a Florida court, but Appellee removed the case to the

Middle District of Florida based on diversity of citizenship.              In

their complaint, Appellants seek damages for injuries Lora Lohr

allegedly sustained as a result of the Activitrax's failure and for

Michael Lohr's alleged loss of consortium.             The complaint contains

four theories of liability:            (1) negligent design;     (2) negligent

manufacture;        (3) negligent failure to warn;             and (4) strict

liability in tort.3

       Shortly after removing the case, Appellee moved for summary

judgment, asserting that Appellants' claims were preempted by the

MDA.       The district court denied the motion in December 1993, but

reconsidered its decision in light of this Court's decision in

Duncan      v.   Iolab   Corp.,   12 F.3d 194   (11th   Cir.1994).   Upon

reconsideration, the district court granted Appellee's motion for

summary judgment, interpreting Duncan as preempting all state law

claims for negligence and strict liability.              This appeal follows.4

       3
      The original complaint contained a breach of warranty claim
which was dismissed for failure to state a claim under Florida
law and is not at issue in this appeal.
       4
      Prior to oral argument, Appellants sought to supplement
their submissions to the Court with an additional brief. A
similar request from Appellee and a request to reply to
Appellee's supplemental brief inevitably followed. We carried
these motions with the case.

            Appellants' supplemental brief appears to be a vehicle
       for bringing before the Court the FDA's amicus brief in
       Talbott v. C.R. Bard, Inc., 1st Cir. No. 94-1951, a pending
       First Circuit case concerning preemption under the MDA.
       Litigating positions of an agency, as distinct from the
       agency's regulations, rulings, and practice, are entitled to
       no deference. Martin v. OSHRC, 499 U.S. 144, 154-56, 111
S. Ct. 1171, 1178, 113 L. Ed. 2d 117 (1991); Bowen v.
       Georgetown University Hosp., 488 U.S. 204, 210-14, 109 S. Ct.
II. DISCUSSION

     The sole issue on appeal is whether the district court erred

in holding that the MDA preempts all common law tort claims against

a Class III device which entered the market through the 510(k)

process as the substantial equivalent of a grandfathered device.

A. Standard of Review

      Statutory interpretation presents a question of law over

which we exercise de novo review.     Barnett Bank of Marion County,

N.A. v. Gallagher, 43 F.3d 631, 633 (11th Cir.1995).    We review an

administrative agency's statutory interpretation de novo, but defer

to an agency's interpretation if it is reasonable.       Asencio v.

I.N.S., 37 F.3d 614, 616 (11th Cir.1994).

B. Preemption Under the MDA

      The Constitution makes the laws of the United States "the

supreme Law of the Land;   ... any Thing in the Constitution or Laws

of any State to the Contrary notwithstanding," U.S. Const. art. VI,

cl. 2, and when federal and state laws conflict, the latter must

give way, CSX Transp., Inc. v. Easterwood, --- U.S. ----, ----, 113
S. Ct. 1732, 1737, 123 L. Ed. 2d 387 (1993).        Whether a federal

statute preempts state law is a question of congressional intent.

Hawaiian Airlines, Inc. v. Norris, --- U.S. ----, ----, 114 S. Ct.
2239, 2243, 129 L. Ed. 2d 203 (1994);   Forbus v. Sears Roebuck & Co.,


     468, 473-74, 102 L. Ed. 2d 493 (1988); Alabama Dry Dock and
     Shipbuilding Corp. v. Sowell, 933 F.2d 1561, 1563 (11th
     Cir.1991). Consequently, Appellants' supplemental brief
     would not aid the Court in resolving this case and we deny
     the motion to supplement. Appellee's motion to supplement
     and Appellants' supplemental reply are premised on
     consideration of Appellants' first supplemental brief, and
     our decision to reject that brief precludes the other
     submissions.
30 F.3d 1402, 1405 (11th Cir.1994), cert. denied, --- U.S. ----,

115 S. Ct. 906, 130 L. Ed. 2d 788 (1995).             Congressional enactment of

a provision defining the preemptive scope of a statute implies that

it intended to limit the preemptive scope of the statute to the

express terms of the preemption provision.                Freightliner Corp. v.

Myrick, --- U.S. ----, ----, 115 S. Ct. 1483, 1488, 131 L. Ed. 2d 385

(1995); Cipollone v. Liggett Group, Inc., --- U.S. ----, ----, 112
S. Ct. 2608, 2618, 120 L. Ed. 2d 407 (1992).                 In the absence of a

"general, inherent conflict" between the state and federal law,

review is limited to the express terms of the preemption provision.

Freightliner,      ---   U.S.   at   ----, 115 S. Ct.    at     1488     (quoting

Cipollone, --- U.S. at ----, 112 S. Ct. at 2618).

      In determining the preemptive scope of the express language,

however,     several     presumptions    guide      our     analysis.         First,

preemption is appropriate only if it is the clear and manifest

purpose    of   Congress.       Department    of    Revenue       of   Or.    v.   ACF

Industries, Inc., --- U.S. ----, ----, 114 S. Ct. 843, 851, 127
L. Ed. 2d 165 (1994);         CSX, --- U.S. at ----, 113 S. Ct. at 1737;

United States v. Lot 5, Fox Grove, Alachua County, Fla., 23 F.3d
359, 361 (11th Cir.1994), cert. denied, --- U.S. ----, 115 S. Ct.
722, 130 L. Ed. 2d 627 (1995).         Second, preemption of actions within

the traditional police powers of a state "should not be lightly

inferred."      Hawaiian Airlines, --- U.S. at ----, 114 S. Ct. at 2243

(quoting Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 21, 107
S. Ct. 2211, 2222, 96 L. Ed. 2d 1 (1987)).                   Finally, there is a

presumption     against    preemption   if   it     would    deny      a   party   all

judicial remedies.        Silkwood v. Kerr-McGee Corp., 464 U.S. 238,
251-52, 104 S. Ct. 615, 623, 78 L. Ed. 2d 443 (1984);             Michael v.

Shiley, Inc., 46 F.3d 1316, 1326 (3rd Cir.1995).            Although the

presumptions against preemption cannot drive our analysis and must

yield to a clear expression of congressional intent, in a close

case the presumptions tip our statutory interpretation against

preemption.     See Cipollone, --- U.S. at ----, 112 S. Ct. at 2618;

Morales v. Trans World Airlines, Inc., 504 U.S. 374, 383-85, 112
S. Ct. 2031, 2037, 119 L. Ed. 2d 157 (1992).

     Preemption under the MDA is governed by the Act's preemption

provision,5 which states:

          Except as provided in subsection (b) of this section
     [delineating an exemption procedure not relevant to this
     case], no State or political subdivision of a State may
     establish or continue in effect with respect to a device
     intended for human use any requirement—

                 (1) which is different from, or in addition to, any
            requirement applicable under this chapter to the device,
            and

                 (2) which relates to the safety or effectiveness of
            the device or to any other matter included in a
            requirement applicable to the device under this chapter.

21 U.S.C.A. § 360k(a). To determine whether Appellants' claims are

preempted     by   the   MDA,   we   must   compare   the   "State     ...

requirement[s]" under which the suit was brought with MDA-imposed

requirements.      Before   comparing   Appellants'   claims    with   the


     5
      Both parties accept the preemption provision as
controlling. Although the Supreme Court recently explained that
implied preemption is sometimes appropriate despite the existence
of an express preemption provision, see Freightliner, --- U.S. at
----, 115 S. Ct. at 1487-88, we doubt that this is such a case.
First, it does not seem impossible for a manufacturer to comply
with the MDA's requirements and any additional requirements which
Appellants' suit might add. See id. --- U.S. at ----, 115 S. Ct.
at 1488. Second, it does not appear that Appellants' suit would
frustrate "the full purposes and objectives of Congress." Id.
requirements imposed on the Activitrax by the MDA, however, we must

address two threshold questions: (1) what constitutes a "State ...

requirement" and (2) what constitutes a "requirement" under the

MDA.       21 U.S.C.A. § 360k(a).

1. State Requirement.

           To determine what § 360k(a) means by a "State ... requirement

different from, or in addition to" MDA requirements, we must

consider whether Congress intended to include state common law

actions.6      Were we writing on a clean slate, this might present a

difficult question, but we do not write on a clean slate.                  In

Duncan v. Iolab Corp., 12 F.3d 194, this Court adopted the Seventh

Circuit's reasoning in Slater v. Optical Radiation Corp., 961 F.2d
1330 (7th Cir.), cert. denied, --- U.S. ----, 113 S. Ct. 327, 121
L. Ed. 2d 246 (1992), and held that the MDA preempted a plaintiff's

negligence,       strict   liability,   and   breach   of   implied   warranty

claims.       Thus, the law of this Circuit is that the phrase "State

... requirement" in § 360k(a) includes state common law tort

actions.       See also Cipollone, --- U.S. at ----, 112 S. Ct. at 2620

("The phrase "no requirement or prohibition' sweeps broadly and

suggests no distinction between positive enactments and common

law") (quoting 15 U.S.C. § 1334(b)). Every circuit to consider the

question agrees that common law actions are state requirements

within the meaning of § 360k(a).7

       6
      Appellants' initial brief did not appear to dispute whether
their claims were based on state requirements within the meaning
of § 360k(a). Their reply brief, however, appears to dispute the
issue in this appeal.
       7
      See Mendes v. Medtronic, Inc., 18 F.3d 13, 16 (1st
Cir.1994); Michael, 46 F.3d at 1323 (3rd Cir.); Reeves v.
       The existence of a savings clause within the MDA cannot alter

this conclusion. The savings clause states that "[c]ompliance with

an   order   [under    the   MDA]    shall   not   relieve    any   person    from

liability under Federal or State law."               21 U.S.C.A. § 360h(d).

While the savings clause almost certainly prohibits a holding that

the MDA preempts all state law liability, our interpretation of §

360k(a) does not preclude all liability.             Further, nothing in the

savings clause suggests that some            tort liability, as opposed to

other types of liability, must be preserved.                  Interpreting the

savings clause to preserve non-tort liability, such as contract

liability, is not only permissible, but also comports with the

Supreme Court's interpretation of a savings clause in a recent

preemption case.       See American Airlines, Inc. v. Wolens, --- U.S.

----, ----, 115 S. Ct. 817, 826, 130 L. Ed. 2d 715 (1995) (holding

that   the   Airline    Deregulation      Act   preempts     claims   under   the

Illinois Consumer Fraud and Deceptive Business Practices Act but

does not preempt state breach of contract actions).                    Moreover,

where the preemptive intent of Congress is clear, a general savings

clause    cannot   supersede        the   specific   preemption       provision.

Morales, 504 U.S. at 383-85, 112 S.Ct. at 2037.              In short, as long

as we interpret § 360k(a) as permitting some state law liability,

the MDA's savings clause simply begs the question of what liability

it preserves.

         Appellants'    reply   brief     suggests    that    their   negligent


Acromed Corp., 44 F.3d 300, 304 (5th Cir.1995); Slater, 961 F.2d
at 1332-33 (7th Cir.); Martello v. CIBA Vision Corp., 42 F.3d
1167, 1168 (8th Cir.1994); Anguiano v. E.I. Du Pont De Nemours &
Co., 44 F.3d 806, 809 (9th Cir.1995).
manufacturing and failure to warn claims are exempt from preemption

under § 360k(a) because the claims may demonstrate a violation of

the MDA's own requirements and, therefore, do not constitute state

requirements    "different   from,   or   in   addition   to"   the    Act's

requirements.    While we ordinarily do not address arguments first

raised in a reply brief, Allstate Ins. Co. v. Swann, 27 F.3d 1539,

1542 (11th Cir.1994), we will exercise discretion to reach this

question because the law in this Circuit forecloses Appellants'

argument.8

     Papas v. Upjohn Co., 985 F.2d 516 (11th Cir.), cert. denied,

--- U.S. ----, 114 S. Ct. 300, 126 L. Ed. 2d 248 (1993), considered

the scope of preemption under the Federal Insecticide, Fungicide,

and Rodenticide Act (FIFRA).     7 U.S.C.A. §§ 136-136y.        In    Papas,

the plaintiffs, like Appellants in this case, argued against

preemption by claiming that their common law action would show a

violation of the EPA's own FIFRA labeling standards.            Therefore,

the plaintiffs claimed that their suit was not a "requirement ...

in addition to or different from" FIFRA's labeling requirements.

Papas, 985 F.2d at 518-19 (quoting 7 U.S.C.A. § 136v).          We rejected

the argument, noting that "it is for [the agency], not a jury, to

determine whether labelling and packaging information is incomplete

or inaccurate, and if so what label changes, if any, should be

made."   Id. at 519.   We believe Papas controls here and hold that

preemption under the MDA cannot be defeated by a common lawsuit


     8
      We assume, arguendo, that Florida common law would
recognize an action whose standard of care is defined by the
standards of the MDA and that Appellants' complaint may be read
broadly enough to encompass such an action.
alleging a violation of the statutory standards.                       Every circuit

court decision addressing this issue under the MDA agrees.9
2. Requirements Under the MDA.

                    a. The FDA's Preemption Regulations.

           Where the plain meaning of the express terms of a statute is

unclear, we may defer to a reasonable interpretation adopted by the

agency charged with enforcing the statute.                  See Chevron, U.S.A.,

Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843-

44, 104 S. Ct. 2778, 2782, 81 L. Ed. 2d 694 (1984). Appellants insist

that the meaning of "requirements" as used in § 360k(a) is unclear

and    that    we   should     therefore    defer     to    the   FDA     regulations

clarifying the meaning of "requirements."10

       Appellee responds that under the express preemption rule

enunciated in Cipollone v. Liggett Group, Inc., our analysis should

be    "governed     entirely    by    the   express     language"       of   the   Act.

Cipollone, --- U.S. at ----, 112 S. Ct. at 2618.                        Alternatively,

Appellee argues that the FDA's regulations are contrary to the

clear intent of Congress and, therefore, are not entitled to

deference.       We disagree.

       Cipollone did not prohibit reliance on an agency's preemption

regulations.        While    the     opinion   speaks      only   of    "the   express

language" of the statutes, neither of the statutes examined in

       9
      Michael, 46 F.3d at 1328-29; Reeves, 44 F.3d at 307;
National Bank of Commerce of El Dorado v. Kimberly-Clark Corp.,
38 F.3d 988, 992 n. 2 (8th Cir.1994); King v. Collagen Corp.,
983 F.2d 1130, 1140 (1st Cir.) (opinion of Aldrich and Campbell,
JJ.), cert. denied, --- U.S. ----, 114 S. Ct. 84, 126 L. Ed. 2d 52
(1993).
       10
      Congress empowered the FDA to promulgate regulations to
enforce the MDA. See 21 U.S.C.A. § 371(a).
Cipollone had regulations interpreting its preemptive scope and

nothing in the opinion indicates that the issue of preemption

regulations was ever raised or considered.             Appellee's argument

thus asks us to find a sub silentio holding in Cipollone, something

which courts are reluctant to do.          See Federal Election Com'n v.

NRA Political Victory Fund, --- U.S. ----, ----, 115 S. Ct. 537,

542, 130 L. Ed. 2d 439 (1994).            Moreover, the Supreme Court has

deferred     to    FDA   preemption    regulations     in    the       past,     see

Hillsborough County, Fla. v. Automated Med. Labs., Inc., 471 U.S.
707, 712-14, 105 S. Ct. 2371, 2375-76, 85 L. Ed. 2d 714 (1985), and

has examined another agency's preemption practices in at least one

post-Cipollone case, see Wolens, --- U.S. at ----, 115 S. Ct. at 825

(discussing the Department of Transportation's interpretation of

its authority to displace courts in air carrier contract disputes).

We are therefore unable to conclude that Cipollone created an

express preemption rule which forecloses our examination of the

FDA's regulations.

        The       principles    guiding    deference        to    an        agency's

interpretation of a statute are well established.                 First we must

ask whether Congress has spoken directly to the precise question.

Nationsbank of N.C., N.A. v. Variable Annuity Life Ins. Co., ---

U.S. ----, ----, 115 S. Ct. 810, 813, 130 L. Ed. 2d 740 (1995);

Chevron, 467 U.S. at 841-43, 104 S.Ct. at 2781.                  If the statute

does   directly       address    the    precise   question,            an     agency

interpretation to the contrary is entitled to no deference;                       if

not,   the    Court      must   inquire    into   whether        the        agency's

interpretation is reasonable.          Nationsbank, --- U.S. at ----, 115
S. Ct. at 813-14;     Chevron, 467 U.S. at 843-44, 104 S.Ct. at 2782.

We defer to the agency's interpretation unless it is "arbitrary,

capricious, or manifestly contrary to the statute."             Chevron, 467
U.S. at 844, 104 S.Ct. at 2782.

      Congress's choice of the word "requirement" in § 360k(a)(1),

does not speak directly to the precise issue of whether Appellants'

state common law tort claims are preempted by the MDA.              As used in

§ 360k(a), a "requirement" refers to a legal obligation, see Brown

v. Gardner, --- U.S. ----, ----, 115 S. Ct. 552, 555, 130 L. Ed. 2d
462     (1994)   ("Ambiguity    is   a   creature   not   of    definitional

possibilities but of statutory context") and the corresponding

definition is "something called for or demanded," Webster's New

International Dictionary 1929 (3d ed. 1976).          See Asgrow Seed Co.

v. Winterboer, --- U.S. ----, ----, 115 S. Ct. 788, 793, 130 L. Ed. 2d
682 (1995) (stating that undefined statutory terms should be given

their ordinary meaning).         Even using this ordinary meaning, the

scope of the word "requirement" is ambiguous and consideration of

the FDA's interpretation is appropriate.

         In defining the scope of § 360k(a), the FDA has indicated

that:

      State or local requirements are preempted only when the Food
      and Drug Administration has established specific counterpart
      regulations or there are other specific requirements
      applicable to a particular device under the act....

21 C.F.R. § 808.1(d) (emphasis added).              We believe that this

narrowing of the meaning of "requirement[s]" applicable ... to the

device"     to   "specific     counterpart   regulations"      or   "specific

requirements applicable to a particular device" is reasonable

because it avoids a host of problems raised by a literal reading of
§ 360k(a).       First, an expansive reading of § 360k(a) would infer

broad preemptive intent in the face of well-settled presumptions

against such a construction.              See, e.g., ACF Industries, --- U.S.

at ----, 114 S. Ct. at 851.            Second, the broadest construction of §

360k(a) would call into question almost all state law liability

pertaining to MDA-regulated manufacturers.                 Such an interpretation

would render the MDA's savings clause, 21 U.S.C.A. § 360h(d),

meaningless, violating a cardinal rule of statutory construction

which avoids interpretations which render a statutory provision

superfluous.         See Ratzlaf v. United States, --- U.S. ----, ----,

114 S. Ct. 655, 659, 126 L. Ed. 2d 615 (1994).                    Third, although a

state PMA requirement would logically be preempted by a literal

reading of § 360k(a), the Act's legislative history suggests that

such practices should not be preempted.                 H.R.Rep. 853, 94th Cong.,

2d Sess. 45-46 (1976).11

       Because       Congress      left   open    the    question   of   what    MDA

"requirements" preempt competing state requirements, the FDA's

addition of the word "specific" is a reasonable interpretation of

the statute.         By clarifying the statutory term "requirement" to

mean    "specific      requirements,"       the   FDA's    preemption    regulation

stayed      within    the   zone    of    reasonableness     required    of   agency

interpretations.         See Chevron, 467 U.S. at 843-44, 104 S.Ct. at

2782-83.      Finally, we note that every court decision which the

       11
      The House Report cited California's premarket clearance
program with approval as an example of practices which the FDA
should exempt from preemption under § 360k(b). H.R.Rep. 853,
94th Cong., 2d Sess. 45-46 (1976). Nevertheless, we believe the
statement is relevant to our interpretation of § 360k(a) by
demonstrating that Congress had no desire to completely occupy
the field of medical device regulation.
parties       have      brought   to    our    attention         either   explicitly12    or

implicitly13 regards the preemption regulations as valid.                           We hold

that        the    FDA's       preemption          regulations      are    a    reasonable

interpretation of § 360k(a) entitled to deference by the Court.

                           b. MDA Specific Requirements.

        Although the FDA's clarification of § 360k(a) is helpful, we

must still struggle with defining what "specific requirements"

under the MDA trigger preemption.                          See 21 C.F.R. § 808.1(d).

Appellants interpret the regulations to mean that in this case

preemption is proper "only if there are federal requirements

imposed specifically upon manufacturers of pacemakers regarding"

design, manufacture, or warnings.                    In other words, Appellants take

the    position         that   only    MDA    regulations         which   state    that   "a

pacemaker         manufacturer        must    do    ..."    can   constitute      "specific

requirements" triggering preemption. Appellees, on the other hand,

argue that the regulations cannot be interpreted to require device

specificity.

       A careful reading of the FDA's MDA preemption regulations does

not support the device-specific interpretation Appellants seek to

impose.       Significantly, the regulations allow preemption "when [1]

the    Food       and    Drug     Administration           has    established     specific

       12
      See, e.g., Martello, 42 F.3d at 1168; King, 983 F.2d at
1134; Larsen v. Pacesetter Systems, Inc., 837 P.2d 1273, 1281
(Hawaii 1992); Ginochio v. Surgikos, Inc., 864 F. Supp. 948, 952
(N.D.Cal.1994).
       13
      See, e.g., Michael, 46 F.3d at 1324; Anguiano, 44 F.3d at
809; Gile v. Optical Radiation Corp., 22 F.3d 540, 543-44 (3rd
Cir.), cert. denied, --- U.S. ----, 115 S. Ct. 429, 130 L. Ed. 2d
342 (1994); Mendes, 18 F.3d at 16; Stamps v. Collagen Corp.,
984 F.2d 1416, 1424 n. 8 (5th Cir.), cert. denied, --- U.S. ----,
114 S. Ct. 86, 126 L. Ed. 2d 54 (1993).
counterpart    regulations     or   [2]    there      are   other     specific

requirements applicable to a particular device under the act[.]"

Id. (emphasis supplied). The word "or" in the regulation indicates

that the FDA intended the two conditions for preemption to be

alternatives so that the existence of either condition triggers

preemption.    See Hawaiian Airlines, --- U.S. at ----, 114 S. Ct. at

2245.     While the first condition, the existence of "specific

counterpart    regulations,"    might     be   read    to   require    device

specificity, the second condition cannot.

     The most natural reading of the FDA's "specific requirements"

language requires specificity in the nature of the requirements,

not in their applicability to designated devices.           The "applicable

to a particular device" language, mirroring the statute, requires

a court to ask whether the requirements in question apply to the

device in question.      See 21 U.S.C.A. § 360k(a);            21 C.F.R. §

808.1(d).     That language does not suggest that the requirements

themselves must mention the particular device in question.                 Our

preemption inquiry must ask whether "specific requirements" apply

to a device, not whether the requirements specify the device.

     Construing the FDA's preemption regulations to require device

specificity also contradicts the structure of the Act.              Under the

MDA, Class III devices are subject to the highest level of scrutiny

through the PMA process.14 See 21 U.S.C.A. § 360c(a)(1)(C). Accord

     14
      The comparative costs of market entry under the MDA
supports the conclusion that the PMA process presents the highest
obstacle. While the average price-range of market entry through
the premarket notification 510(k) procedure is $50 to $2,000, the
equivalent range for devices undergoing the PMA process is
$111,000 to $828,000. Robert B. Leflar, Public Accountability
and Medical Device Regulation, 2 Harv.J.L. & Tech. 1, 47 (1989).
Martello, 42 F.3d at 1168;   Stamps, 984 F.2d at 1419.   Yet the PMA

procedure's "requirements" under the MDA are not device-specific.

Instead, the PMA process requires manufacturers to submit to an

approval process standardized for all Class III devices.           See,

e.g., 21 U.S.C.A. § 360e(c)-(d);      21 C.F.R. §§ 814.1-814.45.     It

would be anomalous for the MDA to preempt certain claims which

conflict with device-specific requirements placed on Class II

devices, see National Bank, 38 F.3d at 990;      Moore v. Kimberly-

Clark Corp., 867 F.2d 243, 247 (5th Cir.1989), but not preempt

claims against devices subject to the MDA's most rigorous, albeit

non-device-specific, procedures.15    Thus, the overall structure of

the MDA supports interpreting the FDA's preemption regulations as

not requiring device specificity.

     Finally, a device-specific requirement is contrary to the

clear weight of authority. Although some reported decisions demand

that an MDA's "requirement" be device-specific, see Larsen, 837
P.2d at 1282;   Ginochio, 864 F. Supp. at 953;     Oja v. Howmedica,

Inc., 848 F. Supp. 905, 906-07 (D.Colo.1994), only the Ninth Circuit
                                     16
appears to accept this position.          Anguiano, 44 F.3d at 809.

     15
      Claiming that the PMA procedures are device-specific
requirements because they subject each device to particularized
attention proves too much. For example, if the device-specific
examination of a PMA application under non-specific regulations
allows us to characterize the PMA procedures as device-specific,
then the individualized examination of a 510(k) application, see
21 U.S.C.A. § 360(k); 21 C.F.R. §§ 807.87-807.100, allows us to
characterize the 510(k) procedure as device-specific.
     16
      While Lamontagne v. E.I. Du Pont De Nemours & Co., 41 F.3d
846 (2nd Cir.1994) upholds a district court decision requiring
device-specificity, see Lamontagne v. E.I. Du Pont De Nemours &
Co., 834 F. Supp. 576, 582-83 (D.Conn.1993), it does so by
affirming the district court's dismissal of the complaint on
non-preemption grounds and does not address the issue of
Significantly, the First, Third, Fifth, and Eighth Circuits' MDA

preemption decisions reject reading any device-specific requirement

into § 360k(a) and its regulatory clarification.           See Michael, 46
F.3d at 1324 (3rd Cir.);       Reeves, 44 F.3d at 304-05 (5th Cir.);

Martello, 42 F.3d at 1169 (8th Cir.);          Mendes, 18 F.3d at 17-19

(1st Cir.).

     Nevertheless, our rejection of Appellants' interpretation of

the FDA regulations does not remove all significance from the FDA's

choice of the word "specific."        While a precise definition of what

the FDA means by "specific requirements" is neither possible nor

desirable, the term must at least narrow the potentially unlimited

scope of preemption under § 360k(a).           Starting with the plain

meaning of the term "specific," defined inter alia as "having a

real and fixed relationship to [and] restricted by nature to a

particular individual, situation, relation, or effect," Webster's

New International Dictionary 2187 (3d ed. 1976), the FDA's call for

"specific     requirements"   under    the   MDA   and   the   interpretive

presumptions against preemption, see Hawaiian Airlines, --- U.S. at

----, 114 S. Ct. at 2243;       ACF Industries, --- U.S. at ----, 114
S. Ct. at 851;      Silkwood, 464 U.S. at 251-52, 104 S.Ct. at 623,

preclude an overly-broad reading of the Act's preemptive scope.17


preemption under the MDA.
     17
      For example, equating the FDA's broad power to monitor the
medical device market and intervene in the market when necessary,
see, e.g. 21 U.S.C.A. §§ 331-334, with the type of "specific
requirements" necessitating preemption would stretch the
regulation's language, and the preemptive scope of the MDA,
beyond the bounds of reason. The possession of jurisdiction is
not synonymous with making requirements. A rule equating
jurisdiction with preemption-triggering requirements would infer
absolute preemption whenever Congress legislates. Such a rule
We hold that preemption-triggering requirements should, in some

way, be "restricted by nature" to a particular process, procedure,

or device18 and should not be completely open-ended.
C. Preemption of Appellants' Claims

     Having laid out the general rules of preemption under the MDA,

we must now conduct a claim-by-claim inquiry to determine whether

Appellants' state law claims are preempted.

     The MDA preempts a state or local "requirement" which is both

"different from, or in addition to" a specific MDA requirement, and

"relates to the safety or effectiveness" or "any other matter"

included in a specific MDA requirement.     21 U.S.C.A. § 360k(a).

See also 21 C.F.R. § 808.1(d).     We have already determined that

state common law claims can impose state requirements within the

meaning of the MDA and that these state requirements must be

compared with those specific MDA requirements applicable to the

device at the heart of the suit.      We must now determine whether

Appellants' claims are "different from or in addition to" and

"relate to any matter" included in a specific MDA requirement.   21

U.S.C.A. § 360k(a).

     The narrow focus of our inquiry should be emphasized. In this

section we examine only preemption of state common law claims


"is virtually tantamount to saying that whenever a federal agency
decides to step into a field, its regulations will be exclusive.
Such a rule, of course, would be inconsistent with the
federal-state balance embodied in our Supremacy Clause
jurisprudence." Hillsborough County, 471 U.S. at 717, 105 S.Ct.
at 2377; Moore, 867 F.2d at 245.
     18
      Device-specific requirements will often be "specific
requirements" triggering preemption. See 21 C.F.R. § 808.1(d).
This does not mean that specific requirements must be
device-specific.
against the manufacturer of a Class III device which entered the

market via the 510(k) process as the substantial equivalent of a

grandfathered         device.       This   narrow     focus    often     limits   the

usefulness of the authorities both parties rely upon. For example,

Appellee's heavy reliance on Stamps, 984 F.2d 1416, and King, 983
F.2d 1130, is misplaced because the device at issue in those cases

had undergone the full PMA process before it entered the market.

     Our narrow focus also precludes Appellants' reliance on Smith

v. Pingree, 651 F.2d 1021 (5th Cir., Unit B 1981).                      First, Smith

was decided prior to the Supreme Court's Cipollone decision and

relied on implied preemption principles to reach its decision.

Smith, 651 F.2d at 1024 (citing Chemical Specialties Mfrs. Assn.,

Inc. v. Clark, 482 F.2d 325, 327 (5th Cir.1973)).                 See also id. at

1025.        Cipollone made clear that in the absence of some "cause to

look beyond" an express preemption provision, implied preemption

principles should not be used to decide the preemptive scope of a

statute        in    which   Congress      provided    an     express     preemption

provision.19         Cipollone, --- U.S. at ----, 112 S. Ct. at 2618.               See

also Freightliner, --- U.S. at ----, 115 S. Ct. at 1488.                      Second,

Smith is factually distinguishable from the instant case because it

considered the preemptive scope of the MDA's Class II regulations

on a state regulatory statute.              Smith, 651 F.2d at 1022 (citing

Fla.Stat.       §§    468.135(7);       468.136(1)-(2)).         Third     and    most

importantly, the result in Smith relies on the fact "that the

Florida statute does not relate "to a matter included in a federal

        19
      We also note that the Fifth Circuit has ignored Smith in
its post-Cipollone MDA preemption cases. See Reeves, 44 F.3d
300; Stamps, 984 F.2d 1416.
requirement applicable to a device.' "                  Smith, 651 F.2d at 1025

(quoting 21 U.S.C.A. § 360k(a)(2)).              See also id. at 1024 (holding

that § 468.135(7) is not preempted because it addresses a different

concern than does the MDA).          In other words, Smith found that the

state     statute   at   issue      did    not   relate     to   the    safety      and

effectiveness or to "any other matter" within the MDA.                         See 21

U.S.C.A. § 360k(a)(2).         In contrast, Appellants cannot seriously

dispute that their tort action relates to the safety of the

Activitrax.     Thus, Smith provides no guidance in deciding the case

before us.

1. Negligent Design.

        Appellants' complaint alleged that Appellee breached its duty

of care to Lora Lohr by negligently designing and testing the

Activitrax pacemaker.        Appellants contend that the district court

erred by dismissing this claim because the Activitrax and its Model

4011 lead were never subject to any specific requirements under the

MDA within the meaning of the Act's preemption provision. Appellee

responds that the district court correctly found Appellants' claim

preempted     because    the     Activitrax        is     subject      to     numerous

requirements     under   the     MDA.       We   conclude    that      none    of   the

regulations     applicable     to    the    Activitrax      constitute        specific

requirements under the MDA and therefore reverse the district

court's preemption of Appellants' negligent design claim.

        Appellants' Florida law negligent design claim could certainly

impose a "State ... requirement" upon the Activitrax.                   21 U.S.C.A.

§ 360k(a).      As explained above, congressional use of the term

"requirement" sweeps broadly to encompass common law, as well as
statutory and regulatory requirements. Cipollone, --- U.S. at ----

, 112 S.Ct. at 2620, Duncan, 12 F.3d at 195.              Appellants' negligent

design    action    would    ask   the    jury   to    decide    if   Appellee   did

"something that a reasonably careful person would not do under like

circumstances or ... fail[ed] to do something that a reasonably

careful    person    would    do   under    like      circumstances."         Florida

Standard Jury Instructions in Civil Cases § 4.1.                       If the MDA

establishes specific requirements that apply to the design of the

Activitrax, Appellants' action would ask the jury to declare what

constitutes a reasonable design after the MDA already set the

standard.    By doing so, Appellants' claim would be "different from

or in addition to" the MDA standard, would "relate ... to [a]

matter included" in the MDA, and would, therefore, be preempted.

See 21 U.S.C.A. § 360k(a).           See, e.g., National Bank, 38 F.3d at

991;   Gile, 22 F.3d at 544;         Slater, 961 F.2d at 1333.          In sum, if

the FDA, pursuant to its authority under the MDA, has imposed

specific requirements on the Activitrax, a jury cannot add any

requirements.       See, e.g., Papas, 985 F.2d at 518.                      Appellee

identifies four ways in which the MDA allegedly imposes specific

requirements on the Activitrax and its Model 4011 lead.                           We

consider each in turn.

       First, Appellee insists that the FDA's approval of the Model

4011's 510(k) submission constitutes a finding that the device is

safe and effective under the Act—a finding Appellee equates to a

specific    requirement.           Even     assuming      that    a    safety    and

effectiveness       finding    would       constitute      a     specific     design

requirement   under    the    MDA,    we   are     not   convinced     that   510(k)
approval constitutes a finding of safety and effectiveness.

       A finding of "substantial equivalence" by the FDA means that

the new device has the same intended use as the original device and

that        the        new   device      either    has        the     same    technological

characteristics as the original or is demonstrated to be as safe

and effective as the original device.                    21 U.S.C.A. § 360c(i)(1)(A)

(emphasis          supplied).20         Thus,    while    a    substantial      equivalence

finding can be a finding of safety and effectiveness, there is no

way to tell whether a given substantial equivalence finding is a

finding       of       safety     and    effectiveness.             Moreover,    the   FDA's

regulations            explain    that    approval       of    a    device    under    510(k)

procedures as the substantial equivalent to a grandfathered device

"does not in any way denote official approval of the device."                              21

C.F.R. § 807.97.             This regulation makes obvious sense because the

FDA could hardly find a device "as safe and effective" as a

grandfathered device whose safety and effectiveness were never

established             by      MDA     procedures.             See     21      U.S.C.A.     §

360c(i)(1)(A)(ii)(I).                 The lack of any official approval under the

510(k) procedure was made clear to Appellee when the Model 4011 was

approved          in    1982.     The    FDA's    clearance         letter,   tracking     the

language of the regulations, cautioned Appellee that "[t]his letter

does not in any way denote official FDA approval of your device."

       The regulations governing the form and content of a 510(k)

submission state that the "summary shall be in sufficient detail to


       20
      This section did not exist when the Model 4011 was
approved, but we accept for these purposes that the new section
only codified the prior practice of the FDA. See S.Rep. No. 513,
101st Cong., 2d Sess. 28 (1990).
provide an understanding of the basis for a determination of

substantial equivalence."    21 C.F.R. § 807.92(a).    Thus, the MDA's

510(k) submission regulations clarify what should be obvious from

the statute:     The 510(k) process is focused on     equivalence, not

safety, and the question of whether a device has been deemed safe

and effective cannot be resolved by looking at the 510(k) process,

but must be determined by looking at the process through which the

original device entered the market. We therefore reject Appellee's

argument that 510(k) approval constitutes a finding of safety and

effectiveness within the Act.21   Cf. National Bank, 38 F.3d at 998

(Loken, J., concurring) (noting that "an FDA order permitting the

new device to be marketed as substantially equivalent to existing

devices would not normally reflect agency approval"). We hold that

510(k) approval under the MDA, standing alone, is not a finding of

safety and effectiveness and does not impose specific requirements

on a device for preemption purposes.

          Second, Appellee suggests that by grandfathering pre-MDA

devices into the market, the Act recognized their safety and

effectiveness as historically established.     We disagree.     "[T]he

absence of a federal standard cannot implicitly extinguish state

common law."     Freightliner, --- U.S. at ----, 115 S. Ct. at 1485.

Moreover, Appellee identifies nothing in the statute's text, or

even in its legislative history, to suggest that grandfathering


     21
      Surprisingly, Appellee does not cite to 21 C.F.R. §
807.94, which requires Class III 510(k) submissions to be
identified as such. While that regulation provides a scintilla
of support to Appellee's argument that a 510(k) submission is a
safety and effectiveness finding, it is not enough to overcome
our conclusion.
constitutes a safety and effectiveness finding.                Given the strong

presumptions against the preemption of state common law claims, we

find this argument without merit.

     Recognition of the MDA's competing purposes supports our

conclusion    that    grandfathering,        without   more,    cannot   justify

preemption    under   the   Act.       The    MDA   represents    congressional

balancing of at least two competing purposes:                    the desire to

protect the public from unsafe devices and the desire to encourage

innovation and development in the biomedical technology field.

See, e.g. H.R.Rep. No. 853, 94th Cong., 2d Sess. 10-11 (1976);

S.Rep. No. 33, 94th Cong. 1st Sess. 10 (1975).                 In light of this

balancing, we can view the MDA as a compromise between device

manufacturers and Congress. In exchange for the financial and time

burdens placed upon manufacturers by the MDA, the manufactures were

assured   a   nationally    uniform     and    predictable      regulatory    and

liability     climate.      A   rule    preempting      liability     based   on

grandfathering would give the benefits of a uniform, predictable

liability climate to devices that never paid the MDA's regulatory

"price" for market entry.       Additionally, allowing state tort suits

based upon the failure of pre-MDA devices would not disturb a

manufacturer's developmental calculus because presumably, when such

devices were first introduced, the devices were considered a wise

business investment despite state-imposed tort liability.                     In

short, preempting claims against grandfathered pre-MDA devices

would give their manufacturers a regulatory windfall.

      Third, Appellee points to continued FDA surveillance of

devices like the Activitrax as constituting specific requirements
under the Act.       See, e.g., 21 C.F.R. §§ 807.81(a)(3)(i) (requiring

FDA   approval    for    any   design   changes);      895.25    (granting   FDA

authority to order labeling changes).          As already explained above,

these provisions cannot constitute specific requirements within the

meaning of the MDA's preemption regulation.               At best, they are

general requirements because they have no "fixed relationship" and

are not "restricted by nature to" a particular process, procedure,

or device. See Webster's New International Dictionary 2187 (3d ed.

1976).    In light of the presumption against preemption, the FDA's

jurisdiction to monitor the market is too slender a regulatory

strand to support preemption.

          Finally,      Appellee   suggests   that     MDA      procedures   for

classifying devices impose specific requirements.               See 21 U.S.C.A.

§ 360c(a);       21 C.F.R. § 860.7.       As we have previously noted, a

"requirement" is best understood as "something called for or

demanded."     Webster's New International Dictionary 1929 (3d ed.

1976).    Putting a device into Class III, without more, places no

demands on the device's manufacturer.               Accord National Bank, 38
F.3d at 997.         The classification of devices under the Act is

similar to a regulatory census;          while the classification may have

significant regulatory consequences, it creates no requirements by

itself.

      Accordingly, we hold that Appellants' negligent design claim

is not preempted by the MDA because the Act does not establish any

specific design requirements, through a finding of safety and

effectiveness or otherwise, which conflict with the state law

claim.
2. Negligent Manufacture.

       Appellants' complaint alleged that Appellee breached its duty

of care to Lora Lohr by negligently manufacturing and assembling

the Activitrax and Model 4011.                The district court found that the

MDA preempted this negligent manufacturing claim.                   After reviewing

the requirements the MDA places on the manufacturing processes of

suppliers like Appellee, we affirm the district court.

       Like   their      negligent      design    claim,   Appellants'       negligent

manufacturing claim could create state requirements because it

would ask a jury to determine how a reasonable manufacturer should

build the Activitrax. Therefore, the negligent manufacturing claim

is preempted if the jury could create a standard of conduct

"different from, or in addition to" a specific MDA requirement.

See 21 U.S.C.A. § 360k(a).

       As we have already concluded, nothing in the MDA's 510(k)

approval      procedures,        grandfathering      provision,       oversight     and

enforcement powers, or classification requirements constitutes a

"specific requirement" justifying preemption under the Act. See 21

C.F.R. § 808.1(d). In the case of manufacturing, however, Appellee

also   points       to   the    MDA's    good     manufacturing     practice      (GMP)

regulations as specific requirements justifying preemption. See 21

U.S.C.A. § 360j(f);            21 C.F.R. §§ 820.1-820.198.

       The    GMP    regulations        monitor    the   "methods     used    in,   and

facilities and controls used for, the manufacture, pre-production

design validation ( ... but not including an evaluation of the

safety   or    effectiveness        of    a   device),     packing,    storage,     and

installation of a device ... to assure that the device will be safe
and effective...."        21 U.S.C.A. § 360j(f)(1)(A).       As the statute's

text makes clear, although GMP requirements do not evaluate the

safety and effectiveness of the           device, the GMP requirements do

ensure     that   the    manufacturing,    packing,   and    other   processes

associated with a manufacturing enterprise are conducted safely and

effectively.       Id.      The   GMP   regulations   include   requirements

affecting    a    manufacturer's    organization,     personnel,     building,

equipment, component controls, production and process controls,

packaging, labeling controls, holding, distribution, installation,

device evaluation, and record keeping.           See 21 C.F.R. §§ 820.20-

820.198.

      We believe the GMP requirements are specific requirements

which preempt Appellants' negligent manufacturing claim.                Accord

Michael, 46 F.3d at 1324;           Mendes, 18 F.3d at 19.           While the

requirements are not device-specific, they are certainly specific

to manufacturing.        Moreover, while the GMP regulations are written

in   necessarily    broad    language22   to   accommodate    the    myriad   of

different producers covered by the MDA, the GMP regulations create

standards for almost every aspect of the manufacturing process.

See 21 C.F.R. §§ 820.20-820.198.            The FDA's forfeiture actions

against non-complying manufacturers foreclose any suggestion that


      22
      For example, the regulation on personal sanitation within
buildings states:

             Washing and toilet facilities shall be clean and
             adequate. Where special clothing requirements are
             necessary to assure that a device is fit for its
             intended use, clean dressing rooms shall be provided
             for personnel.

      21 C.F.R. § 820.56(a).
the GMP regulations are hortatory and without substantive effect.

See, e.g., United States v. Laerdal Manufacturing Corp., 853
F. Supp. 1219, 1222-23, 1227-35 (D.Or.1994);                   United States v.

Undetermined Quantities of Var. Articles, 800 F. Supp. 499, 502-503

(S.D.Tex.1992);     United States v. 789 Cases, 799 F. Supp. 1275,

1287-1293 (D.Puerto Rico 1992).

     Appellants' negligent manufacturing claim constitutes a state

requirement    "different       from,     or     in    addition    to"    the   GMP

regulations' specific manufacturing requirements.                      We therefore

hold that the district court properly granted summary judgment on

this claim because it is preempted by the MDA.

3. Negligent Failure to Warn.

     Appellants' complaint alleged that Appellee breached its duty

of care to Lora Lohr by negligently failing to warn and instruct

Ms. Lohr or her physicians about the dangers of the Activitrax

pacemaker.    The district court found that the MDA preempted this

claim.     A review of the MDA's warning and labeling requirements

convinces us that the district court was correct.

     Like their other negligence claims, Appellants' failure to

warn claim could constitute a "State ... requirement" and is

preempted     if   the   jury     could        conclude    that    a     reasonable

manufacturer's warnings and labels would be "different from, or in

addition to" a specific MDA requirement.                    See 21 U.S.C.A. §

360k(a).      Nothing    in   the   MDA's        510(k)    approval      procedure,

grandfathering provision, oversight and enforcement powers, or

classification     requirements     constitute         "specific   requirements"

justifying preemption under the Act.                  See 21 C.F.R. § 808.1(d).
Like    the   manufacturing     claim,      however,   Appellee      points    to

additional     MDA     regulations    governing      labeling   as     specific

requirements justifying preemption.            See 21 C.F.R. §§ 801.109,

807.87(e).

       Every prescription device like the Activitrax must comply with

an MDA imposed labeling requirement.            21 C.F.R. § 801.109.          The

label on the device itself must inform the reader about the

prescription-only nature of the device and the method of its

application or use.        21 C.F.R. § 801.109(b).        More importantly,

labeling "on or within" the device's packaging must contain (1)

usage     information,     "including     indications,    effects,      routes,

methods, and frequency and duration of administration," and (2)

warning       information,      including      any     "relevant       hazards,

contraindications, side effects, and precautions."                21 C.F.R. §

801.109(c).      The FDA screens the premarket submissions of all

devices for compliance with labeling requirements, including 510(k)

submissions.        21 C.F.R. § 807.87(e).

       We believe these labeling requirements constitute specific

requirements for preemption purposes.           Accord Michael, 46 F.3d at

1324;   Reeves, 44 F.3d at 305;         Mendes, 18 F.3d at 18.       As we have

made clear, the labeling regulations' lack of device specificity

does not dictate that they cannot be specific requirements for

preemption purposes.        Instead, the regulations are quite specific

about what standards a manufacturer must follow when designing the

packaging     and    labeling   for   its   product.     See    21    C.F.R.    §

801.109(b), (c).       As with the GMP regulations discussed above, the

fact that the regulations are broadly phrased does not obviate
their effectiveness, but rather reflects the need to encompass many

thousands of devices within their requirements. Further, the FDA's

record of taking action against mislabeled devices forecloses the

argument that the Act's labeling requirements lack substantive

"bite."     See, e.g., United States v. Various Articles of Device,

814 F. Supp. 32, 33 (E.D.Tenn.1992);                United States v. Articles of

Device     [Acuflex;      Pro-Med],             426 F. Supp. 366,        370-71

(W.D.Penn.1977).

      Appellants'      failure     to   warn       claim    constitutes      a    state

requirement "different from, or in addition to" the MDA's specific

labeling requirements.        We therefore hold that the district court

properly granted summary judgment on this claim because it is

preempted by the MDA.

4. Strict Liability in Tort.

         Appellants' complaint alleged that Appellee is strictly

liable    for   Lora      Lohr's    injuries       because     it    introduced        an

unreasonably dangerous product—the Activitrax—into the market.                         As

with Appellants' other claims, the district court concluded that

the MDA preempted this claim.               A comparison of Florida's strict

liability    law    and    the     regulatory       scheme    applicable         to   the

Activitrax convinces us that the district court was incorrect and

that Appellants' strict liability claim, insofar as it alleges that

the   Activitrax    and    Model     4011    are    unreasonably      dangerous        as

designed, should be allowed to proceed.

      Like Appellants' other claims, a Florida strict liability

action could impose a "State ... requirement" on the Activitrax.

21 U.S.C.A. § 360k(a).           A strict products liability action under
Florida law would ask the jury "whether the [Activitrax] supplied

by   [Appellee]       was   defective     when   it   left     the   possession   of

[Appellee]."      Florida Standard Jury Instructions, § PL.                The jury

can find a product defective "if it is in a condition unreasonably

dangerous to the user [and reaches] the user without substantial

change" or "if by reason of its design the product is in a

condition unreasonably dangerous to the user [and reaches] the user

without substantial change."             Florida Standard Jury Instructions,

§§ PL 4, PL 5.         A product may be unreasonably dangerous due to

defects in its design, manufacture, or labeling.                         See, e.g.,

Radiation Technology, Inc. v. Ware Const. Co., 445 So. 2d 329, 331

(Fla.1983); Brown v. Glade and Grove Supply, Inc., 647 So. 2d 1033,

1035 (Fla.App.1994).

      Under Florida's strict liability doctrine, the burden of

rendering a product safe is placed in the hands of the entities "in

a better position to ensure the safety of the products."                     Samuel

Friedland Family Enterprises v. Amoroso, 630 So. 2d 1067, 1068

(Fla.1993).       A    finding    that    defects     in   a   product   render   it

unreasonably dangerous is necessarily a finding that the product is

unsafe. The word "dangerous" itself is defined in terms of safety:

"exposing to danger, involving risk, demanding caution or care as

extremely unsafe."          Webster's New International Dictionary 573 (3d

ed. 1976).      Thus, if the MDA establishes specific requirements

designed   to   avoid        having   unsafe     products      reach   users,   then

Appellants' strict liability action would be "different from, or in

addition to" the MDA standard and is therefore preempted.                    See 21

U.S.C.A. § 360k(a).
       Our analysis of Appellants' three negligence claims guides our

strict      liability     inquiry.             Because     the    510(k)     process,

grandfathering provision, oversight and enforcement powers, and

classification         requirements       do     not     impose   specific      safety

requirements on the Activitrax's design, it follows that they do

not prevent that design from creating an unreasonably dangerous

product.     In contrast, because the GMP and labeling requirements

create standards of care for manufacturing and labeling drafted to

ensure that devices are manufactured and labeled in a safe manner,

it follows that these requirements should prevent the manufacturing

or    labeling    of   the   Activitrax        from    creating   an   unreasonably

dangerous product.23

       Accordingly, we hold that Appellants' strict liability claim

arising from an allegedly unreasonably dangerous design is not

preempted, but any contentions that the manufacture or labeling of

the   Activitrax       created    an   unreasonably        dangerous   product    are

preempted by the MDA.         On remand, the district court should ensure

that Appellants' strict liability claim is limited to proving that

the Activitrax and Model 4011 lead are unreasonably dangerous as

designed.        Appellants      should    not    be   allowed    to   revive   their

preempted negligent manufacturing and failure to warn claims in the

form of a strict liability claim.

                                  III. CONCLUSION

       23
      Preempting strict liability claims arising from some
processes, but not others, is consistent with Florida caselaw.
See ISK Biotech Corp. v. Douberly, 640 So. 2d 85, 88-89
(Fla.App.1994) (preempting, under FIFRA, failure to warn claim
but allowing strict liability claim "based solely on the
product's defective condition" to proceed); Brennan v. Dow
Chemical Co., 613 So. 2d 131, 132 (Fla.App.1993) (same).
       The   Court's   decision   to   preempt   some,    but    not    all   of

Appellants' claims is sure to please neither party.             Nevertheless,

as the Supreme Court noted in its latest preemption decision,

"[t]he middle course we adopt seems to us best calculated to carry

out the congressional design." Wolens, --- U.S. at ----, 115 S. Ct.

at 827. Any displeasure with that design should be directed toward

Congress.     The lines and distinctions we draw in today's decision

are not always neat or easy, but "in our system of adjudication,

principles seldom can be settled "on the basis of one or two cases,

but require a closer working out' " Id. (quoting Pound, Survey of

the Conference Problems, 14 U.Cin.L.Rev. 324, 339 (1940)).

       In conclusion, we hold that the district court properly held

that Appellants' negligent manufacture and negligent failure to

warn claims are preempted by the MDA.         But the district court erred

when   it    held   Appellants'   negligent    design    claim    and   strict

liability claim arising from an unreasonably dangerous design were

preempted by the Act.

       AFFIRMED in part, REVERSED in part, and REMANDED.